Title: To Thomas Jefferson from Mary Jefferson, 25 April 1790
From: Jefferson, Mary
To: Jefferson, Thomas



My dear Papa
Richmond, April 25th, 1790.

I am afraid you will be displeased in knowing where I am, but I hope you will not, as Mr. Randolph certainly had some good reason, though I do not know it. I have not been able to read in Don Quixote every day, as I have been travelling ever since I saw you last, and the dictionary is too large to go in the pocket of the chariot, nor have I yet had an opportunity of continuing my music. I am now reading Robertson’s America. I thank you for the advice you were so good as to give me, and will try to follow it. Adieu, my dear papa. I am your affectionate daughter,

Maria Jefferson

